UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1314


RENEE L. MCCRAY,

                    Plaintiff - Appellant,

             v.

SAMUEL I. WHITE, P.C.; JOHN E. DRISCOLL, III; ROBERT E. FRAZIER;
JANA M. GANTT; LAURA D. HARRIS; KIMBERLY LANE; DEENA L.
REYNOLDS, Substitute Trustees,

                    Defendants - Appellees,

             and

FEDERAL HOME LOAN MORTGAGE CORPORATION; WELLS FARGO
BANK, NA; JOHN DOES 1-20; WELLS FARGO HOME MORTGAGE, d/b/a
America’s Servicing Company,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Albert David Copperthite, Magistrate Judge. (1:13-cv-01518-ADC; 8:16-cv-00934-
GLR)


Submitted: July 18, 2019                                      Decided: August 2, 2019


Before NIEMEYER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Renee L. McCray, Appellant Pro Se. Robert Harvey Hillman, SAMUEL I. WHITE PC,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Renee L. McCray filed an action against a number of defendants asserting claims

under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692-1692p

(2012); the Truth in Lending Act (“TILA”), 15 U.S.C. §§ 1601-1667f (2012), and the

Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§ 2601-2617 (2012), all

arising out of a home loan obtained by McCray and secured by a deed of trust on her

house. The district court denied relief as to all claims. In a prior appeal, this court

vacated the district court’s dismissal of McCray’s claims against Samuel I. White, P.C.,

and the Substitute Trustees on her FDCPA claim, concluding that, contrary to the district

court’s finding, they were “debt collectors” within the meaning of the statute.       We

affirmed as to all other claims. See McCray v. Fed. Home Loan Mort. Corp., 839 F.3d

354 (2016).

      On remand, the district court denied relief, finding that McCray failed to establish

a violation of § 1692g(b). She appeals. We have reviewed the record as well as the

parties’ briefs and we find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the district court. McCray

v. Samuel I. White, Nos. 1:13-cv-01518-ADC; 8:16-cv-00934-GLR (D. Md. Feb. 26,

2019 & Mar. 11, 2019). *     We dispense with oral argument because the facts and



      *
          In light of this disposition, McCray’s challenge to the order entered on
November 7, 2018, denying her motion for a preliminary injunction and temporary
restraining order is moot.


                                           3
legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            4